Ogden, J.
In 1870 a rule nisi was entered up by the District Court against all the justices of the peace of Anderson *576county, without naming any one, to show cause why they should not be removed from office for failing, as members of the Police Coiu’t, to rescind a certain order in relation to the jury fund of Anderson county. A citation issued to Henry Fields, summoning him to appear and show cause why he should not be removed from the office of justice of the peace of precinct Ho. 2, for drunkenness and malfeasance in office. At the same term of the court, a judgment by default was entered against Henry Fields, removing him from office for the reason that the said Henry Fields “ is a drunkard to such a “ degree as to render his longer continuance in office improper “ and disgraceful to this court.” From which judgment Fields has sued out a writ of error'1.
The order nisi set out one cause of removal, but not against any particular person, and the judgment of removal is against Henry Fields individually, for quite another cause. Under the authority of ecarte King, decided at the last term of this court, we must hold that the proceedings in this case are too irregular and violative of the first principles of law and justice, to authorize a judgment depriving a party of a vested right in an office conferred upon him by the people. The judgment of the District Court, removing the plaintiff in error from the office of justice of the peace is reversed, and a judgment will be entered up here, restoring him to all the rights of his office under the law.
.Reversed and rendered.